     Case 2:18-cv-01146-RFB-NJK Document 50 Filed 04/27/21 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      DOMONIC RONALDO MALONE,                        Case No. 2:18-cv-01146-RFB-NJK
5
           Petitioner,
6                                                    ORDER
           v.
7

8     BRIAN WILLIAMS, et al.,
9          Respondents.
10

11

12         In this habeas corpus action, after an initial 90-day period, and then extensions of
13   time of 78, 60, 31 and 30 days, the Respondents were due to file an answer by April 28,
14   2021. See Order entered July 13, 2020 (ECF No. 40) (90 days for answer); Order entered
15   October 12, 2020 (ECF No. 42) (78-day extension); Order entered January 3, 2021 (ECF
16   No. 44) (60-day extension); Order entered March 1, 2021 (31-day extension); Order
17   entered April 7, 2021 (30-day extension). On April 27, 2021, Respondents filed a motion
18   for extension of time (ECF No. 49), requesting a further 30-day extension, to May 28,
19   2021. Respondents’ counsel states that this extension of time is necessary because of
20   the complexity of this case. Petitioner does not oppose the motion for extension of time.
21   The Court finds that Respondents’ request for an extension of time is made in good faith
22   and not solely for the purpose of delay, and there is good cause for the extension of time
23   requested.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 1
     Case 2:18-cv-01146-RFB-NJK Document 50 Filed 04/27/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time

2    (ECF No. 49) is GRANTED. Respondents will have until and including May 28, 2021, to

3    file their answer. In all other respects, the schedule for further proceedings set forth in the

4    order entered August 31, 2018 (ECF No. 7) will remain in effect.

5

6           DATED THIS 27th day of April, 2021.
7

8
                                                RICHARD F. BOULWARE, II,
9                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
